Mr. JUSTICE GEORGE J. MORAN, dissenting: I dissent. In my opinion, the defendant was denied the effective assistance of counsel when the trial court denied the public defender’s motion to withdraw as counsel for Helen Watts or withdraw as counsel for defendants Garrett and Collier. In Glasser v. United States, 315 U.S. 60, 86 L. Ed. 860, 62 S. Ct. 457 (1942), the Supreme Court held the Sixth Amendment guarantee of assistance of counsel was violated by a court order requiring a lawyer to represent conflicting interests. Where such a conflict of interest is shown to exist, the amount of prejudice to the defendant need not be established as the Sixth Amendment guarantee is both fundamental and absolute. (Glasser v. United States; People v. Ware, 39 Ill. 2d 66, 233 N.E.2d 421.) Thus the defendant need not establish, contrary to the majority’s statement, actual incompetence and substantial prejudice without which the outcome would probably have been different. “Where two or more co-defendants are represented by the same counsel, some specific instance of prejudice, some real conflict of interest, resulting from the joint representation must be shown to exist before it can be said that one of the defendants has been denied effective assistance of counsel.” (People v. Richardson, 16 Ill. App. 3d 830, 833, 306 N.E.2d 886, 889.) While conflict of interest in fact must be shown, counsel’s pretrial motion to withdraw because of conflicts in the defense must be given weight. Indeed, in Glasser the court stated that the mere insistence upon separate counsel by the defendant should be respected without regard to any conflict of interest. See also People v. McCasle, 35 Ill. 2d 552, 221 N.E.2d 227, where the court distinguished Glosser as a case where the attorney’s reluctance to represent two defendants based on inconsistent defenses was made known before trial. The trial court is under a duty to safeguard the Sixth Amendment rights of an accused (Glasser v. United States); and just as a trial judge has a continuing duty to grant a severance when prejudice to a defendant becomes manifest (United States v. Kelly, 349 F.2d 720 (2d Cir. 1965)), so must the trial court grant separate counsel when conflict becomes clear. This is particularly true when counsel has alerted the court to possible prejudice before trial. In this case, the defendant alleges his attorney was unable to attack the credibility of eyewitness identification at the pretrial suppression hearing by contrasting the station attendant’s view of Watts with his view of the defendant. The attendant testified that the person he identified as Garrett wore a black turtleneck sweater pulled up to nose level. Watts, by contrast, was unmasked and stood next to the attendant with a gun pointed at his chest. The difference in the ability to identify the defendant is a crucial issue requiring full efforts of counsel; efforts which were not forthcoming because of counsel’s fear of prejudice to Watts. In addition, the evidence against Watts was significantly greater than the evidence against Garrett. Watts admitted obtaining money from the station, had the money in her possession, admitted the weapons were hers, and was positively identified by the attendant based on close proximity. This evidence clearly could have influenced the jury to believe that Garrett was guilty by association with Watts soon after the crime. Counsel could not, of course, cross-examine Watts when she took the stand, nor could he attempt to establish her collaboration with persons other than Garrett. In my opinion, these considerations are sufficiently conflicting to require separate representation. Contrary to the view expressed in People v. Dickens, 19 Ill. App. 3d 419, 311 N.E.2d 705, I am of the opinion that a substantial difference in the weight of the evidence against one co-defendant and an inability to cross-examine effectively for fear of prejudicing another defendant are not merely speculative or theoretical (People v. Clark, 42 Ill. App. 3d 472, 477, 355 N.E.2d 619, 622). Accordingly, I would reverse. In addition, I believe the failure of counsel to move for a severance also denied the defendant effective assistance of counsel under the standard of actual incompetence resulting in substantial prejudice without which the outcome would probably have been different. People v. Clark, 42 Ill. App. 3d 472, 355 N.E.2d 619.